SENTENCIA
Tradicionalmente para las elecciones generales, los elec-tores activos de todas las ideologías y creencias políticas solicitan el ejercicio del voto por adelantado autorizado por la ley electoral cuando confrontan problemas de movilidad. Figure que un elector presenta a tiempo la solicitud de voto adelantado correspondiente, firmada por un médico, quien certifica que, en efecto, el elector tiene algún impedimento de movilidad. El elector confía en que no hay problemas con su solicitud porque nadie le ha dicho que los haya. Sin embargo, para su sorpresa, a días de las elecciones, su so-licitud es dejada sin efecto automáticamente porque el Co-*708misionado Electoral de un partido político impugna su pe-tición y nunca le notifica. Peor aún, la Presidenta de la Comisión Estatal de Elecciones (CEE) toma la decisión de denegar esa solicitud y no notifica oportunamente a ese elector, de manera que éste pueda defender su derecho. Por ende, nadie dio a este elector la oportunidad de defender su derecho en la CEE ni ante los tribunales.
Este cuadro se agrava aún más cuando la CEE reconoce en forma expresa que notificó tardíamente a los electores al enviar su decisión por correo regular dos días tarde. Esto a pesar de que ese elector tan solo cuenta con veinti-cuatro horas para cuestionar esa decisión ante los tribunales. Es decir, primero no le avisaron de la impugna-ción y, cuando al fin decidieron en la CEE, causaron que se enterara cuando ya era muy tarde para que alegara; nada o peor aún, al día de hoy no hay evidencia de que le hayan avisado correctamente.
Para el elector este escenario es una pesadilla, pero para los poco menos de ochocientos electores objeto de es-tos casos consolidados, de todas las ideologías y afiliaciones políticas, es una situación real. Eso es, precisamente, lo que sucedió a estos electores, muchos de ellos personas de la tercera edad que confiaron en el ejercicio del mecanismo de voto adelantado que la ley electoral les da.
Quien crea que no hay nada malo con este escenario es-tará a favor de confirmar a ciegas el dictamen de la Presi-denta de la CEE. En cambio, quien crea que este tortuoso proceso carece de garantías básicas para la protección del derecho al voto, tales como la ausencia de una notificación efectiva de una decisión que le sea adversa, entonces estará a favor de revisar la determinación de la presidenta de la CEE y validar las solicitudes de votos en controversia. Si este Tribunal valida ese nebuloso proceso y, en consecuen-cia, le brinda preminencia a la burocracia, a las omisiones de la CEE y a los intereses partidistas por encima del dere-cho al voto que protegen la Constitución y la ley electoral, se crearía una desconfianza y se ensombrecería el proceso de elecciones.
*709HH
En el presente caso se impugna la determinación de la Presidenta de la CEE con relación a cientos de electores debidamente registrados que cumplimentaron el proceso para solicitar el voto adelantado por tener alguna condi-ción de movilidad que les impide acudir a su centro de votación el día de las elecciones generales. Ante la inmi-nencia del proceso electoral, y al estar en peligro la posi-bilidad de que cientos de electores puedan ejercer su de-recho fundamental al voto, corresponde a este Tribunal finiquitar la controversia sin mayor dilación.
Los hechos del caso ante nos surgen como consecuencia del proceso para solicitar el voto adelantado de aquellos electores que padecen de algún impedimento que les obs-taculiza acudir a sus colegios electorales para ejercer su derecho al voto. Ante las discrepancias que surgieron como parte del proceso, se presentaron una serie de ape-laciones ante la CEE con relación a 788 de estas solicitu-des, las cuales quedaron sometidas ante ese organismo desde el 21 de septiembre de 2016 y desde el 3, 4 y 5 de octubre de 2016. A pesar de la celeridad con la que se debió atender la controversia, no fue hasta el 26 de octu-bre de 2016 que la CEE emitió su determinación con re-lación a estos electores mediante una Resolución Enmendada.(1) Es decir, la CEE emitió su determinación a tan solo setenta y dos horas de que comenzara el voto adelantado de acuerdo con la Ley Electoral del Estado Libre Asociado de Puerto Rico, Ley Núm. 78-2011, según enmendada, 16 LPRA sec. 4179(m) (Ley Electoral).(2)
*710En los hechos ante nos no existe afirmación ni constan-cia alguna en cuanto a si los electores afectados por esta determinación fueron notificados oportunamente de la Re-solución Enmendada o de cualquier otra.(3) Lo que es in-cuestionable es que de la propia Resolución Enmendada surge que el “trámite administrativo para conformar los expedientes de estos casos en la Oficina de [la] Secretaría de la CEE ha sido complejo y azaroso”.(4) Lo azaroso se torna en peligroso cuando la Resolución Enmendada revela que “[a]l momento de evaluar los expedientes con las soli-citudes de estos electores se continúan recibiendo docu-mentos y Apelaciones de diferentes electores que solicitan a la Comisión que les autorice a votar mediante esta forma”.(5) Sin embargo, la Resolución Enmendada carece de información detallada en torno a cuáles electores se les observó las garantías del debido proceso de ley, si alguno, y a cuáles no, al punto que la resolución impugnada no dis-pone detalladamente cuáles son las partes afectadas. Más bien, la Resolución Enmendada se limita a ordenar al Se-cretario de la Comisión a que, en la etapa posterior a la adjudicación, la notifique. De hecho, el Secretario de la CEE certifica la notificación con un lenguaje distinto al ordenado por la Presidenta de la CEE. Mientras la Presi-denta de la CEE ordena de forma genérica la notificación, sin incluir detalladamente las partes afectadas, el Secreta-rio de la CEE se limita a certificar que notificó a las “partes interesadas”.(6)
A pesar de ello, tanto el Comisionado del Partido Popular Democrático (Comisionado del PPD) como el Comisio-*711nado del Partido Nuevo Progresista (Comisionado del PNP) acudieron al día siguiente al Tribunal de Primera Instancia para revisar los procesos ante la CEE. El Tribunal de Primera Instancia consolidó los recursos por solici-tud y anuencia de las partes.
Paralelo al procedimiento ante el foro primario, el Co-misionado del PNP solicitó la certificación intrajurisdiccio-nal del recurso instado ante el Tribunal de Primera Instancia. Debido al interés apremiante, este Tribunal atendió la petición ese mismo día y declaró "con lugar” la certificación solicitada. Asimismo, como medida preventiva para que se prosiguiera con el derecho al voto de estos electores, ordenamos que se depositaran en un sobre individual los votos de los ciudadanos y las ciudadanas que forman parte de la controversia. Posteriormente, denega-mos una solicitud de desestimación del recurso presentado. Por último, y conforme a lo ordenado, la Comisionada Especial emitió el Informe de la Comisionada Especial.
Con el beneficio de la comparecencia de las partes, pro-cedemos a atender el recurso ante nos.
HH i—1
A. Recordemos que una de las piedras angulares del sistema democrático es el derecho de la ciudadanía al voto. Este derecho es de tal envergadura que está consagrado en la Constitución de Puerto Rico (Art. II, Sec. 2, Const. ELA, LPRA, Tomo 1). Mediante el ejercicio del derecho al voto se expresa y afianza la voluntad de El Pueblo, por lo que debe desplegarse libre de toda coacción y las leyes deben garan-tizarlo con supremacía. Véanse: Guadalupe v. C.E.E., 165 DPR 106 (2005); P.P.D. v. Admor. Gen. de Elecciones, 111 DPR 199 (1981). Conforme a ello, es un mandato insoslaya-ble de este Tribunal la adjudicación de todas estas contro-versias con la premura necesaria, a la vez que vela por el cumplimiento de las garantías mínimas del debido proceso *712de ley. Por lo tanto, es nuestro deber promulgar que no se coarte este derecho fundamental a los electores e impedir que estos reclamos escapen de la adjudicación final de este foro. Siendo el derecho al sufragio electoral un derecho fundamental, goza de preeminencia, por lo que en su contra no proceden escollos de cláse alguna. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 DPR 248, 296-297, (1980) (per curiam). La Ley Electoral así lo reconoce cuando dispone expresa-mente que no se podrá rechazar, cancelar, invalidar o anular el registro de un elector o privarlo de su derecho al voto mediante reglamento, orden, resolución, interpretación o cualquier otra forma. Art. 6.006 de la Ley Electoral, 16 LPRA see. 4066.
Una de las faenas principales de este Tribunal es inter-pretar las disposiciones aplicables a las situaciones particu-lares que se traen a nuestra atención. Véanse: Brau, Linares v. ELA et als., 190 DPR 315 (2014); IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712 (2012). No hemos vacilado en armonizar las disposiciones de ley o de estatutos involu-crados al resolver las controversias, para obtener así un re-sultado sensato, lógico y razonable. Ríos Martínez, Com. Alt. PNP v. CLE, 196 DPR 289 (2016).
En este contexto, resulta importante resaltar que la en-comienda delegada a este Tribunal es ser el tribunal “de última instancia en Puerto Rico [...] Art. V, Sec. 3, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 426. Es por ello que la revisión de los organismos administrativos no puede esca-par ni atentar contra el mandato constitucional de velar por la legalidad de las acciones de diversas entidades. Véanse: Ríos Martínez, Com. Alt. PNP v. CLE, supra, citando a Junta Dir. Portofino v. P.D.C.M., 173 DPR 455 (2008). Tal obligación cobra mayor relevancia cuando estamos ante un derecho fundamental como lo es el voto, para el cual debe prevalecer la interpretación que lo favorezca.
Todo proceso está cobijado por unas protecciones de ín-dole constitucional, una de las cuales es el debido proceso de ley. Éste se manifiesta en dos vertientes: la sustantiva y la *713procesal. Rivera Santiago v. Srio. de Hacienda, 119 DPR 265, 273 (1987). El debido proceso de ley comprende el “ ‘derecho de toda persona a tener un proceso justo y con todas las debidas garantías que ofrece la ley, tanto en el ámbito judicial como en el administrativo’ ”. Aut. Puertos v. HEO, 186 DPR 417, 428 (2012). Véanse, también: Marrero Caratini v. Rodríguez Rodríguez, 138 DPR 215, 220 (1995); Art. II, Sec. 7, Const. ELA, LPRA, Tomo 1. Este proceso protege para que no se intervenga con los derechos de las personas sin antes brindarles la oportunidad básica de ser escuchados y de defenderse. U. Ind. Emp. A.E.P. v. A.E.P., 146 DPR 611, 617 (1998). Exige que, ante la privación de un derecho, la parte afectada tenga acceso a un proceso cónsono con los principios de justicia e imparcialidad. Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 DPR 881, 887-888 (1993).
Como hemos expuesto, la característica medular del de-bido proceso de ley es que el procedimiento debe ser justo. A su vez, la normativa jurídica ha identificado otros de sus componentes básicos: la notificación adecuada y la oportu-nidad de ser escuchado y de defenderse. U. Ind. Emp. A.E.P. v. A.E.P., supra, pág. 616.
Con relación a la notificación adecuada a la parte afec-tada, es necesaria para que la parte pueda enterarse de la decisión final que se ha tomado en su contra y ejercer cual-quier derecho que entienda procedente. Véanse: Plan Salud Unión v. Seaboard Sur. Co., 182 DPR 714 (2011); Dávila Pollock et als. v. R.F. Mortgage, 182 DPR 86 (2011). La falta de notificación repercute en que la decisión carece de efecto para las partes, es decir, para las personas cuyo de-recho y cuyas obligaciones pueden afectarse por la acción o inacción de la agencia. Lugo Rodríguez v. J.P., 150 DPR 29, 43 (2000). Una notificación efectiva especifica las partes notificadas, de manera que éstas puedan ejercer eficaz-mente el derecho a la revisión judicial. Íd., págs. 46-47. Obviamente, se considera “parte” la persona contra quien se dirige la acción, aquella cuyos derechos y cuyas obligacio-nes pueden afectarse adversamente por la acción o inacción *714de la agenda. JP, Plaza Santa Isabel v. Cordero Badillo, 177 DPR 177, 188 (2009); Ocean View v. Reina del Mar, 161 DPR 545 (2004). En fin, quien puede demostrar que la deci-sión acarrea un efecto adverso o menoscaba su derecho es una parte que debe ser identificada y notificada debidamente. JP, Plaza Santa Isabel v. Cordero Badillo, supra, pág. 190.
La interrogante en cuanto a quiénes son parte en de-terminado proceso, aunque puede ser una labor compleja, no lo es cuando se trata del menoscabo de los derechos de las personas. Por ello, en los casos electorales ciertamente es innegable que el elector que pretende ejercer su dere-cho al voto es la parte con mayor interés; procede que sea debidamente identificado y notificado de los procesos concernientes. Adjudicarle un efecto a la decisión no noti-ficada a una parte trastocaría el andamiaje procesal y socavaría los cimientos del debido proceso de ley.
Igualmente, al analizar si un procedimiento cumple con los requisitos constitucionales del debido proceso de ley se examina el interés que puede resultar afectado por la actua-ción oficial, el riesgo de una determinación errónea debido al proceso utilizado y el valor probable de garantías adiciona-les o distintas. Véase U. Ind. Emp. A.E.P. v. A.E.P., supra, pág. 616. Estas garantías son indispensables para salva-guardar el debido proceso de ley de los electores que con-frontan cuestionamientos y objeciones que puedan desembo-car en una limitación de su ejercicio del derecho al voto. Véanse: Mundo Ríos v. CEE et al., 187 DPR 200 (2012) (per curiam); Suárez Cáceres u. Com. Estatal Elecciones, 176 DPR 31 (2009).
B. La Ley Electoral promueve el uso de términos cor-tos para que los asuntos electorales se atiendan en la forma debida hasta que sean finalmente adjudicados por los foros judiciales. Véase Frente Unido Independentista v. C.E.E., 126 DPR 309, 318 (1990). La razón para que estos procesos sean atendidos prontamente es salvaguardar los derechos de cualquier elector o agrupación de electores y *715vindicar los derechos que se entienda que el organismo electoral ha violado. Id. En fin, el objetivo real es atender los reclamos de los electores, evitando la dilación y demora in-necesarias que entorpezca el proceso electoral, y evitar que se promueva alguna incertidumbre. íd. Tan es así, que la Ley Electoral incorpora la Declaración de Derechos y Pre-rrogativas de los Electores para, entre otros fines, reconocer la capacidad de los electores para iniciar o promover cuales-quiera acciones legales en defensa de su derecho a emitir su voto. Art. 6.001 de la Ley Electoral, 16 LPRA see. 4061.
En este análisis no podemos perder de perspectiva que el propósito del voto adelantado es hacer viable el derecho al sufragio universal de aquellos electores que no pueden estar en sus colegios electorales en la fecha de determinadas elecciones. Sec. 1.2 del Reglamento de Voto Ausente y Voto Adelantado de Primarias 2016 y Elecciones Generales 2016, Comisión Estatal de Elecciones, 25 de mayo de 2006 (Reglamento).(7) Por lo tanto, en el balance de intereses, el derecho del elector a ejercer su derecho al voto prevalece sobre cualquier otro y no está sujeto a la imposición de tra-bas innecesarias.
Es esta norma jurídica la que nos debe guiar en la ad-judicación de los méritos del recurso instado.
III
En el caso ante nuestra consideración no existe contro-versia alguna en torno a que el proceso ha sido “complejo y azaroso”,(8) plagado de incertidumbre, y que la notificación no se hizo conforme a derecho. Sin embargo, a pesar de la envergadura del reclamo y del hecho de que para princi-pios del mes de octubre se culminó con el proceso de re-uniones, la CEE dilató su decisión para emitirla a horas del comienzo del voto adelantado. Como si no fuera poco, *716tampoco veló por que se notificara oportunamente a los electores afectados de su determinación. Su indiferencia es de tal grado que, durante su testimonio ante la Comisio-nada Especial, el Secretario de la CEE, el Sr. Walter Vélez Martínez, “desconoce” si los electores fueron notificados debidamente. (9) De hecho, de la Resolución Enmendada no se puede constatar si, en efecto, se cumplió con ello ni surge quiénes son las partes notificadas por el dictamen emitido a los fines de que éstas conozcan cómo se ha afec-tado su derecho o puedan instar la acción correspondiente. La certificación genérica de la Resolución Enmendada sus-crita por el Secretario de la CEE impide saber o constatar si en efecto se cumplió con los requisitos avalados jurispru-dencialmente para que la notificación sea efectiva.
Sin embargo, mediante la Certificación emitida por el Secretario de la CEE, en virtud de la solicitud del Comisio-nado del PNP, la propia CEE reconoció que la Resolución Enmendada no fue notificada oportunamente de manera que los electores pudiesen ejercer su derecho de revisión judicial ante el Tribunal de Primera Instancia dentro del término de veinticuatro horas que provee la Ley Electoral. Véase Art. 4.001 de la Ley Electoral, 16 LPRA see. 4031. Ello, pues esta notificación fue realizada tardíamente el 28 y 29 de octubre de 2016 mediante correo postal. Tal notifi-cación de la Resolución Enmendada dos días después de su emisión, y enviada por correo postal, indiscutiblemente co-artó el derecho de los electores a instar un recurso de revi-sión judicial y a defender su derecho individual.
De hecho, adviértase que los electores no tan solo no fueron notificados oportunamente de la decisión de la CEE, sino que, desde un inicio nadie les notificó que su solicitud de voto adelantado, ya revisada a nivel de la Comisión Local, estaba siendo impugnada ante la CEE. Los electores afectados nunca estuvieron en posición real de cuestionar las determinaciones adversas que le impedían votar por *717adelantado. El que la Ley Electoral guarde silencio sobre notificar a los electores cuando los Comisionados Locales apelan la determinación de la Comisión Local a la CEE, no descarta que, como cuestión de derecho, este estatuto está sujeto a los postulados elementales del debido proceso de ley. Adviértase que, al momento de apelar, la autorización a ejercer el derecho al voto por adelantado queda sin efecto hasta que eventualmente la CEE lleve a cabo un procedi-miento adjudicativo y emita su dictamen al respecto. Véase Art. 5.005 de la Ley Electoral, 16 LPRA see. 4045.
Cuando se toma una determinación que incide sobre los escenarios en los que un elector emitirá su voto, las nocio-nes básicas del debido proceso de ley exigen que se notifi-que adecuadamente para que éste tenga la oportunidad de ser escuchado. No es persuasivo el argumento de que la notificación en ese momento no es necesaria por estar ante un procedimiento administrativo interno en el que las Co-misiones Locales son solo sucursales de la CEE. Primero, los dictámenes de esos organismos no son meras recomen-daciones, pues tienen efectos legales sobre los electores. Segundo, como se indicó, una vez son apeladas, por dispo-sición de ley, quedan sin efecto. A fin de cuentas, la CEE no debe ser un banco con sucursales de los intereses de los partidos políticos, sino que debe ser facilitadora y deposi-taría de la voluntad de todos los electores registrados.
En atención a lo anterior, estamos ante una determina-ción de la CEE que afecta el derecho de cientos de electo-res, sin que se cumpliera con el debido proceso de ley al emitir la Resolución Enmendada. Empero, la CEE asume el argumento acomodaticio de desligarse de ese reclamo. Al así actuar, olvida que le compete a ese organismo el lla-mado y la responsabilidad de llevar a cabo y supervisar los procesos electorales, con el fin de que se cumplan los requi-sitos de ley en un ambiente de absoluta pureza e imparcialidad. Ciertamente, su proceder en el caso ante nuestra consideración no puede ser avalado o escapar la revisión de este Tribunal. Es nuestro deber velar por que el *718acceso a un derecho fundamental, como lo es el derecho al voto, no quede relegado al arbitrio o deficiencia de cual-quier organismo adjudicativo. Mucho menos permitiremos que el proceso coarte el derecho de apelar a un ciudadano por razones fuera de su control; peor aún, que las acciones administrativas socaven y le impidan ejercer su derecho constitucional a la expresión mediante el voto. Véase Ríos Martínez, Com. Alt. PNP v. CLE, supra.
Ante ese cuadro preocupante, el debate que se suscita es si pasamos por alto la crasa violación al debido proceso de ley de los electores afectados ante la interrogante de si, en efecto, se cumplió con el proceso que les garantizaría, al menos, enterarse de la denegatoria de su reclamo al voto adelantado. En cualquier otra circunstancia ordinaria se podrían tomar medidas para rectificar cualquier incumpli-miento con el requisito de notificación. Sin embargo, hoy estamos a horas de que culmine el proceso del voto adelan-tado y a pocos días de las elecciones generales. Esto impo-sibilita en gran medida una serie de remedios de cara a los intereses constitucionales que se pueden ver afectados. Considerada esta realidad, no debemos abandonar el com-promiso firme de este Tribunal en la defensa del derecho constitucional al voto. El tracto procesal dilatorio e injus-tificado de la CEE no puede ir en detrimento del derecho fundamental al voto de los electores afectados.
En consecuencia, este Tribunal está obligado a evitar que la Resolución Enmendada impugnada de estos casos consolidados tenga el efecto de obstaculizar el ejercicio del voto de los electores que solicitaron el voto adelantado ob-jeto del presente recurso.(10) Por consiguiente, se validan todas las peticiones de voto adelantado que estuvieron ante la consideración de la CEE en el caso de epígrafe. Proceder de forma contraria sería un ejercicio opuesto a los más ele-*719mentales principios de la democracia. Nuestro sistema de-mocrático nos impide correr el riesgo de una determinación errónea que trunque los derechos de los ciudadanos, en esta ocasión, uno de los de más alta preeminencia en la democra-cia: el derecho al voto. Al así proceder, cumplimos con el objetivo principal de atender los reclamos de los electores de cara a un proceso electoral inminente. Con este dictamen, fortalecemos la democracia y garantizamos el pleno ejercicio del derecho al sufragio a estos electores, según reconocido en el ordenamiento electoral de Puerto Rico.
> 1—l
Conforme a todo lo anterior, se validan todas las solici-tudes de voto adelantado que están ante la consideración de este Tribunal. En consecuencia, se ordena a la Comisión Estatal de Elecciones que proceda a contabilizar los votos objeto del remedio provisional previamente otorgado por este Tribunal y continúe con el proceso de votación de los solicitantes autorizados preliminarmente y objeto de este dictamen para la eventual contabilización de sus votos con-forme a derecho. Notifíquese inmediatamente por teléfono, por correo electrónico y por la vía ordinaria.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. La Jueza Presidenta Oronoz Rodríguez emi-tió una Opinión disidente. La Juez Asociada Señora Rodrí-guez Rodríguez emitió una Opinión disidente. El Juez Asociado Señor Colón Pérez emitió una Opinión disidente. El Juez Asociado Señor Feliberti Cintrón disintió, se unió a la Opinión disidente emitida por la Jueza Presidenta Oro-noz Rodríguez e hizo constar la expresión siguiente:
Respetuosamente disiento de la determinación tomada por una mayoría de este Tribunal y reafirmo mi posición original de que procedía desestimar el recurso de revisión presentado ante el Tribunal de Primera Instancia- al haberse perfeccio-nado conforme a derecho. Consecuentemente, este Tribunal debió anular el auto del recurso de certificación intrajurisdic-*720cional de epígrafe, según fuera expedido el viernes 28 de octu-bre de 2016. Véase Voto particular disidente emitido por el Juez Asociado Señor Peliberti Cintrón el lunes 31 de octubre de 2016, al que se unieron la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez, Com. PNP v. CEE et al. II, 196 DPR 676 (2016).
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
— O —

 Véase Resolución Enmendada de la Comisión Estatal de Elecciones, CEE-RS-16-83.


 Nótese que el Art. 9.039 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral) dispone que el proceso de voto adelantado tiene que comenzar diez días previos a las elecciones generales y terminar, por lo menos, un día antes de la elección. 16 LPRA sec. 4179(m).


 Véase la Certificación emitida por el Secretario de la Comisión Estatal de Elecciones (CEE) el 31 de octubre de 2016, Anejo 1 del Alegato del Comisionado del Partido Nuevo Progresista (Alegato del Comisionado del PNP).


 Véase Resolución Enmendada de la CEE de 26 de octubre de 2016 (Resolu-ción Enmendada), pág. 1.


 Íd.


 Íd., pág. 36.


 Para conocer el Reglamento, acceda a: http://aceproject.org/ero-en/regions/ americas/PR/puerto-rico-reglamento-de-voto-ausente-y-voto.


 Véase Resolución Enmendada, pág. 1.


 Véase Informe de la Comisionada Especial, pág. 6.


 La CEE validó un sinnúmero de solicitudes de voto adelantado, por lo que dejarlas sin efecto coartaría también el derecho de estos electores a ejercer su voto adelantado por sus problemas de movilidad. Por lo tanto, una decisión de este Tribunal tampoco puede pequdicar a estos electores debido al trámite administrativo del que fueron objeto las solicitudes en este caso.